Citation Nr: 1726975	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for a low back disability.

2. Entitlement to service connection for degenerative disc disease (DDD), lumbar spine.

3. Entitlement to an increased disability rating for service-connected migraine headaches, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force from June 1999 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In that decision, the RO reopened and denied the Veteran's service-connection claim for DDD, lumbar spine, and denied the Veteran's increased rating claim for migraine headaches. The Veteran disagreed with these determinations, and perfected this appeal.

The Veteran's service-connection claim for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2008, the RO issued a rating decision denying entitlement to service connection for a back disability.  The Veteran initiated, but did not perfect an appeal as to this issue.  

2. The evidence received since the August 2008 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

3. Throughout the period of the claim, the Veteran has experienced very frequent, completely prostrating headaches productive of severe economic inadaptability.





CONCLUSIONS OF LAW

1. The August 2008 rating decision denying the Veteran's claim for service connection for DDD, lumbar spine is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. As new and material evidence has been received, the claim for service connection for DDD, lumbar spine is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for the assignment of a 50 percent rating for migraine headaches are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

In November 2007, VA received the Veteran's original claim for entitlement for service connection for a DDD lumbar spine disability. The claim was denied by an August 2008 rating decision. The Veteran submitted a Notice of Disagreement in November 2008. In December 2009, a De Novo Review of all evidence was performed and a Statement of the Case denying the claim was issued. The Veteran did not file a formal appeal or submit new and material evidence during the appeal period following the denial.  Therefore, the decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2010, the Veteran filed a request to reopen the prior claim for service connection for a DDD lumbar spine disability. A September 2010 rating decision reopened the claim, and then denied service connection for a DDD lumbar spine disability. The Veteran filed a Notice of Disagreement in November 2010. A Statement of the Case was issued in June 2012. The Veteran perfected an appeal to the Board with a VA Form 9 in August 2012. A Supplemental Statement of the Case was issued in June 2015.

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

Since the August 2008 rating decision and December 2009 Statement of the Case, the Veteran has provided additional medical records, including records from his chiropractor that documented he had issues with his back prior to a lifting injury in 2008. This evidence is new because it was not received before, nor considered in the December 2009 Statement of the Case. Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's DDD lumbar spine disability. In particular, since the August 2008 rating decision and December 2009 Statement of the Case relate the Veteran's April 2008 DDD lumbar spine disability diagnosis to a lifting injury, the new medical evidence that shows the Veteran had an issue with his back prior to the lifting injury relate to the open medical question as to whether the Veteran had a back disability that had its onset in, or is otherwise related to service. The evidence is new, material and serves to reopen the claim. To this extent only, the appeal is granted.


III. Increased Rating

The Veteran's migraine headache disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 50 percent is the maximum rating available under this Diagnostic Code 8100.

The Rating Schedule does not define "prostrating." "Prostration" has been defined as "complete physical or mental exhaustion." MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007). According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (The Board adopts the Court's definition as its own.).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law. The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004). Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46. Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU. Id. at 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the migraines must be, at minimum capable of producing "severe" economic inadaptability.

The Veteran contends that his migraine headaches impact his ability to work as a firefighter, but his employer accommodates him by allowing him to retreat to his bunk, take medication that knocks him out, and stay there until the migraine headache recedes. He further contends that the only reason he continues to be employed is due to his very close and long lasting relationship with his Fire Chief and Captain.

The Veteran was afforded a VA examination for his migraine headaches in July 2010. The examiner diagnosed chronic daily headaches with mixed tension/migraine components. The examiner further explained that 43-57% of the Veteran's headaches were migraines, and all of his migraine headaches were prostrating. His migraines were noted to last eight to twelve hours a day, three to four times a week. While experiencing a migraine headache the Veteran was incapacitated for eight to twelve hours and was not capable of ordinary activity.

The examiner provided that the Veteran's occupation as a firefighter was impacted by his migraines, but his employer was accommodating and would allow the Veteran to lie down. The Veteran would go out on a call, but as soon as he returned to the firehouse he would shower and go into "sensory deprivation."

VA treatment records from August 2012, February 2013, March 2013, July 2013, September 2014, October 2014, and February 2015 all show the ongoing nature of the Veteran's migraine headaches, and discuss the frequency and ineffectiveness of the medication he is prescribed for his migraine headaches.

A Disability Benefits Questionnaire was administered in May 2015. The examiner diagnosed migraine headaches, as well as headaches. The examiner noted that there was no change to the VA established diagnosis. The Veteran had frequent prostrating and prolonged attacks of migraine headache pain, as demonstrated by migraine headaches three times a week for two day duration. During his migraine headaches he experienced nausea, photophobia, and phonophobia. He described his migraine headaches as a pulsating or throbbing pain at the base of his head.

The examiner noted the functional impact of the Veteran's migraine headaches were that he could perform light physical and sedentary activities. The examiner further noted that when the Veteran was asymptomatic he had no significant limitation.

Upon review of all the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected migraine headache disability results in very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability. The various symptoms such as nausea, vomiting, photophobia, phonophobia, and the need to medicate and lie down in a quiet, dark room for hours are representative of severe headaches that can reasonably be described as completely prostrating.

The Veteran has credibly stated that his completely prostrating and prolonged attacks last from between eight to twelve hours. According to the Veteran, these severe headaches occur several times a week. The Board has no reason to question the credibility of the Veteran's report of the frequency and duration of his migraine symptoms. Lay evidence is competent when provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. See 38 C.F.R. § 3.159(a)(2) (2016); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran's migraine headaches impair his functioning at work to a degree that amounts to "severe economic inadaptability." The Veteran experiences three severe migraines per week that cause an inability to function and require the Veteran to lie down. The Veteran stated that he cannot continue to work on the days in which he is suffering a migraine, and retreats to his bunk until the migraine headache recedes. The Veteran's supervisors had previously submitted a letter that explained the accommodations afforded the Veteran, including allowing the Veteran to miss shifts if he had a migraine headache before his shift started, as well as accommodating his migraine headaches between normal emergency calls. The July 2010 examiner also acknowledged that the Veteran will sleep through portions of his shift as an accommodation provided by his employer.

The fact that the Veteran's current employer has tolerated the Veteran's absence from work during the migraine attacks does not alter the fact that the Veteran's condition severely impacts his ability to function on the job. The Veteran has maintained employment, but he continues to experience frequent headaches while at work and cannot perform his duties during an attack. Within the meaning of Diagnostic Code 8100, "productive of economic inadaptability" can be read as meaning either "producing" or "capable of producing." While DC 8100 does not define "inadaptability," nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating. See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Board therefore finds that the symptoms of the Veteran's headaches more nearly approximate the criteria for a 50 percent rating. The Veteran's headaches are more frequent than the once-per-month envisioned by the 30 percent rating. The headaches are shown to be completely prostrating and prolonged, as well as productive of severe economic inadaptability. Thus, an increased rating of 50 percent is warranted for migraine headaches. See 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016). The Board observes that a schedular rating in excess of 50 percent is not available for headaches under these rating criteria.

There is no evidence that supports a finding that the Veteran's migraine headaches disability was more or less severe during the appeal period, therefore a staged rating that reflects different symptoms shown in different time periods is not called for. See Hart, supra. There is no basis for assigning the Veteran a disability rating other than the newly assigned 50 percent for any time during the course of this appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The application to reopen a claim for service connection for a low back disability is granted.

A schedular disability rating of 50 percent for migraine headaches is granted.
REMAND

With respect to the Veteran's reopened service-connection claim, the Veteran was afforded a VA examination in February 2008 to evaluate the nature and etiology of his back disability; however, the examiner did not provide an opinion or rationale as to whether his DDD lumbar spine disability was related to service.

As such, on remand, the Veteran should be scheduled for another examination so that an adequate opinion as to etiology may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of the Veteran's back disability. The VA examiner should thoroughly review the Veteran's claims file.

After a review of the record, and examination of the Veteran, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's lumbar spine disability manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include consideration of his lay statements in-service occurrences.

A complete rationale for any opinion expressed must be provided. 

2. After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


